DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendment filed 5/20/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suthiwongsunthorn, et al, US 9,508,623.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyama, JP 2011-018766, in view of Tsai et al., US 9,064,881, and Suthiwongsunthorn, et al, US 9,508,623.
Regarding claim 1, Tomiyama (figure 6) teaches an imaging element 2 with a side surface, a top surface and a bottom surface, that is flip- chip 2a mounted on a wiring substrate 3.
Tomiyama fails to teach a projection is provided on a side surface of the imaging element such that a bottom surface side of the imaging element projects from a top surface side, wherein the projection includes a thermosetting resin material.
Tsai (figure 11) teaches a projection 42 is provided on a side surface of the imaging element 22 such that a bottom surface side of the imaging element 22 projects from a top surface side.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the projection of Tsai in the invention of Tomiyama because Tsai teaches it provides protection to the sidewalls (column 5, lines 18-22).
Tsai teaches the projection 42 is made of material compatible with the underfill (column  4, lines 39-41) and the underfill is made of a polyimide (column  2, lines 44-46) but fails to specifically teach the use of a thermosetting resin material.
Suthiwongsunthorn teaches a projection 150 made of epoxy or silicone (column 5, lines 61-63), both of which are thermosetting materials.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thermosetting resin materials of Suthiwongsunthorn as the resin in the invention of Tsai because Suthiwongsunthorn teaches thermosetting resin materials  are conventionally known and used resins for a similar application.   The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 2, Tomiyama teaches a photoelectric conversion unit 2a is provided on a top surface of the imaging element 2.
As to claim 4, Tsai (figure 11) teaches the projection 42 includes a material (column 2, lines 43-47) different from a material of a semiconductor substrate 22 that forms the imaging element 22.
In claim 7, though Tsai fails to specifically teach a thickness of the projection is half a thickness of a semiconductor substrate that forms the imaging element or smaller, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Regarding claim 8, though Tsai fails to specifically teach a projecting width of the projection is one-quarter of a thickness of a semiconductor substrate that forms the imaging element or smaller, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the relative width through routine experimentation (MPEP 2144.05).
With respect to claim 9, Tomiyama (figure 6) teaches an imaging device comprising:
a wiring substrate 3; and
an imaging element 2, wherein the imaging element includes
	a side surface, 
a bottom surface side, and
and a top surface side, wherein
the imaging element 2 is flip-chip 2c mounted on the wiring substrate 3 such that a top surface faces the wiring substrate 3, and
an outer periphery of the imaging element 2 on the wiring substrate 3 is sealed with a sealing material 4.
Tomiyama fails to teach a projection is provided on a side surface of the imaging element such that a bottom surface side of the imaging element projects from a top surface side.
Tsai (figure 11) teaches a projection 42 is provided on a side surface of the imaging element 22 such that a bottom surface side of the imaging element 22 projects from a top surface side.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the projection of Tsai in the invention of Tomiyama because Tsai teaches it provides protection to the sidewalls (column 5, lines 18-22).
Tsai teaches the projection 42 is made of material compatible with the underfill (column  4, lines 39-41) and the underfill is made of a polyimide (column  2, lines 44-46) but fails to specifically teach the use of a thermosetting resin material.
Suthiwongsunthorn teaches a projection 150 made of epoxy or silicone (column 5, lines 61-63), both of which are thermosetting materials.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thermosetting resin materials of Suthiwongsunthorn as the resin in the invention of Tsai because Suthiwongsunthorn teaches thermosetting resin materials  are conventionally known and used resins for a similar application.   The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 10, Tomiyama (figure 6) teaches a photoelectric conversion unit 2a is provided on the top surface of the imaging element 2.
In re claim 11, Tomiyama (figure 6) teaches a light receiving window 3a is provided in a portion of the wiring substrate 3 facing the photoelectric conversion unit 2a.
Concerning claim 17, Tomiyama (figure 6) teaches an electronic device comprising:
an imaging device 2 obtained by flip-chip 2c mounting an imaging element 2 on a wiring substrate 3,
the imaging element  includes:
	a side surface,
	a bottom surface side, and
	a top surface side, wherein
the imaging element 2 is flip-chip 2c mounted on the wiring substrate 3 such that a top surface faces the wiring substrate 3, and
an outer periphery of the imaging element 2 on the wiring substrate 3 is sealed with a sealing material 43.
Tomiyama fails to teach a projection is provided on a side surface of the imaging element such that a bottom surface side of the imaging element projects from a top surface side.
Tsai (figure 11) teaches a projection 42 is provided on a side surface of the imaging element 22 such that a bottom surface side of the imaging element 22 projects from a top surface side.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the projection of Tsai in the invention of Tomiyama because Tsai teaches it provides protection to the sidewalls (column 5, lines 18-22).
Tsai teaches the projection 42 is made of material compatible with the underfill (column  4, lines 39-41) and the underfill is made of a polyimide (column  2, lines 44-46) but fails to specifically teach the use of a thermosetting resin material.
Suthiwongsunthorn teaches a projection 150 made of epoxy or silicone (column 5, lines 61-63), both of which are thermosetting materials.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thermosetting resin materials of Suthiwongsunthorn as the resin in the invention of Tsai because Suthiwongsunthorn teaches thermosetting resin materials  are conventionally known and used resins for a similar application.   The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	7/8/22